McKUSICK, Chief Justice.
The plaintiffs, three Indian reservation housing authorities, sought a declaratory judgment in the Superior Court (Kennebec County) that the State of Maine continues to be bound by certain cooperation agreements for municipal services that it entered into with them in 1969 and 1971. Ruling on the parties’ cross motions for summary judgment, the Superior Court held that section 12 of the federally enacted Maine Indian Claims Settlement Act of 1980 discharged and released the State from its obligations under the cooperation agreements. On plaintiffs’ appeal, we affirm the judgment.
The United States Housing Act of 1937, now codified at 42 U.S.C. §§ 1437-1437q (1978 & Supp.1985), declares that:
It is the policy of the United States to promote the general welfare of the Nation by employing its funds and credit, as provided in this chapter, to assist the *1190several States and their political subdivisions to remedy the unsafe and unsanitary housing conditions and the acute shortage of decent, safe, and sanitary dwellings for families of lower incomef.]
42 U.S.C. § 1437. Under the housing act, the federal government, through the Department of Housing and Urban Development (HUD), funnels money to local housing authorities that construct and manage housing projects for low income citizens. The Indians of the State of Maine for many years had suffered the “substandard housing conditions” at which the housing act was targeted, but the tribes were legally incapable of establishing the housing authorities that were a prerequisite to the receipt of federal money. Until the decisions in Joint Tribal Council of the Passamaquoddy Tribe v. Morton, 388 F.Supp. 649 (D.Me.), aff'd, 528 F.2d 370 (1st Cir.1975), when the courts found that there existed a trust relationship between Maine's Indians and the federal government, the State was generally believed to be responsible for the well-being of the tribes. In 1965 and 1967 the Maine legislature created three Maine Indian housing authorities so that the tribes could benefit from federal housing subsidies.1 The stated purpose of the authorities was to eliminate the “insanitary, unsafe and overcrowded dwelling accommodations” that constituted “a menace to the health, safety, morals and welfare of the residents of [Maine Indian] reservations.” P.L. 1967, ch. 252, §§ 1, 2.
Federal law also requires that before HUD provides loan money to a public housing agency, “the governing body of the locality” must enter into an agreement with the housing authority to provide, inter alia, basic municipal services to the project. 42 U.S.C. § 1437c(e)(2). With federal money available for the Indian housing authorities, an issue arose as to which government entity should enter into the “cooperation agreement” with the housing authorities. Internal HUD memos and letters from HUD to the Maine Department of Indian Affairs demonstrate that the federal funds would be forthcoming only if the State, the entity that provided all of the customary municipal services to the reservations, signed a cooperation agreement with each authority. That cooperation agreement was to be in the same form and substance as the cooperation agreements required of towns and cities in situations where they had the legal and financial capacity to enter into such contracts.
To allow the receipt of HUD money by Maine’s Indians, the State entered into a cooperation agreement with the Penobscot Tribal Reservation Housing Authority on April 2, 1969; and identical agreements with the Indian Township Passamaquoddy Reservation Housing Authority on October 1, 1969, and with the Pleasant Point Passa-maquoddy Reservation Housing Authority on March 8, 1971. Each agreement required that the State “[fjurnish ... public services and facilities of the same character and to the same extent as are furnished ... to other dwellings and members of the Tribe,” accept dedication of streets, release the State’s interest in areas needed for development, provide water and sewer services and provide the authorities upon request with the use of State purchasing facilities and with funds or personnel for project management, repairs, and legal services. As required by HUD, the parties also agreed that, so long as any contract for loans or contributions between the authority and the federal government remained in force, or so long as bonds issued in connection with the funded projects remained unpaid, the agreement could not “be abrogated, changed or modified without the consent of the [federal] Government.”
In addition, HUD required that each tribe enter into similar undertakings with the authorities, as the federal agency informed the State, “in order to provide for *1191the possibility that the Tribe may in the future be in a position to furnish services to the reservation heretofore furnished by the State[.]” With the agreements in place, the Indian housing authorities constructed and managed the much-needed dwellings.
In 1980 the United States Congress enacted the Maine Indian Claims Settlement Act, 25 U.S.C. §§ 1721-1735 (1983 and Supp.1985). In that legislation Congress gave its approval to a settlement of lawsuits brought by the United States on behalf of the Penobscot Nation, the Passama-quoddy Tribe, and the Houlton Band of Maliseet Indians to resolve their land claims against the State under the Trade and Intercourse Act of 1790. Section 12 of the settlement act, codified at 25 U.S.C. § 1731, provides:
Except as expressly provided herein, this subchapter shall constitute a general discharge and release of all obligations of the State of Maine and all of its political subdivisions, agencies, departments, and all of the officers or employees thereof arising from any treaty or agreement with, or on behalf of any Indian nation, or tribe or band of Indians or the United States as trustee therefor, including those actions now pending in the United States District Court for the District of Maine captioned United States of America against State of Maine[.]
(Emphasis added)
The issue in the case at bar is whether section 12 discharged the State of Maine from its obligations under the cooperation agreements.2 We find that, given the legal framework required for receipt of federal housing moneys that existed at the time the pacts were signed, the agreements between the authorities and the State were made “on behalf of” the Indian tribes. In addition, we believe that the overriding purpose of the 1980 act was to effect a comprehensive settlement between the Indians and the State of Maine. Accordingly, we hold that the discharge of the State from any and all obligations it had to the Penobscot Nation and Passamaquoddy Tribe necessarily includes the State’s obligations under the cooperation agreements.
In view of the pre-1975 relationship between Maine’s Indians and the State and under the laws and regulations governing the availability of federal housing funds in the late 1960’s and early 1970’s, it is clear that by entering into the cooperation agreements the State was acting on behalf of the Indian tribes. During that period, the Indians were recognized as tribes whose protection and welfare were entrusted to the State. See Joint Tribal Council of the Passamaquoddy Tribe v. Morton, 528 F.2d at 374-75. In signing the cooperation agreements, the State complied with the requirements of the United States Department of Housing and Urban Development and stepped into the place of the Indian tribes because, in the words of HUD’s counsel, “those tribes then lacked the power and funds to provide [municipal] services.” Without the State’s participation, the housing projects would never have become a reality, and the tribes would have been denied the new housing they needed desperately. To say that by signing the cooperation agreements the State was doing anything other than acting “on behalf of” the reservation Indians and their tribes ig-*1192ñores the reality of the required legal structure for receipt of the federal funds. In every practical and functional sense, the obligations assumed by the State in the cooperation agreements fall within the plain meaning of the words of section 12.
In reaching our decision we are also mindful of the comprehensive purpose of the settlement act. That act laid out in precise fashion the relationship thenceforth between the State and Maine’s Indians. See Penobscot Nation v. Stilphen, 461 A.2d 478, 487 (Me.1983). The broad language of section 12 of the act released “all obligations of the State of Maine” “[ejxcept as expressly provided [tjherein.” Although there is a dearth of legislative history relevant to section 12, given the general purpose of the act and its all-inclusive wording, we find that the act was intended to “wipe the slate clean” so far as the State’s obligations to the Indians were concerned. In the new relationship between the State and the Indians, the State’s duties under the cooperation agreements ended and the tribes became responsible for the delivery of municipal services to the housing projects. Indeed, this turn of events should come as a surprise to no one. Before the projects began, HUD required that the tribes adopt resolutions similar in substance to the cooperation agreements in order that the funding continue when and if the tribes became legally and financially capable of providing municipal services. After the passage of the settlement act, the tribes for the first time had both the obligation and the ability to take on the usual responsibilities of municipalities to federally funded housing authorities within their jurisdiction.
The Superior Court correctly ruled that the Maine Indian Claims Settlement Act of 1980 discharged the State of Maine from its prior obligations under the cooperation agreements with the Indian housing authorities. Accordingly, the entry is:
Judgment affirmed.
NICHOLS, VIOLETTE, WATHEN and GLASSMAN, JJ., concurring.

. P.L. 1965, ch. 280, as amended by P.L. 1967, ch. 252 (formerly codified at 22 M.R.S.A. §§ 4731-4739), and repealed by P.L. 1979, ch. 732, §§ 16-18.


. In a preliminary argument, the State maintains that this suit is barred, either because it does not present a real case or controversy, or because of the doctrine of sovereign immunity. There is no merit in either contention. First, there exists here the necessary "active dispute of real interests between the litigants." Randlett v. Randlett, 401 A.2d 1008, 1011 (Me.1979). Relief by way of declaratory judgment is appropriate where the basic issue underlying the claim of the plaintiffs is the interpretation or enforceability of a contract. See, e.g., Concord Gen. Mut. Ins. Co. v. Home Indem. Co., 368 A.2d 596, 597 (Me.1977) (motor vehicle insurance policy). Second, in 22 M.R.S.A. §§ 4731-4739 (1980), which, inter alia, authorized the State to enter into agreements with the Indian housing authorities, we find precisely "the general statutory scheme ... concerning a particular subject matter” from which the State’s consent to be sued may justifiably be implied. Drake v. Smith, 390 A.2d 541, 545 (Me.1978).